UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6730


MARCUS ANTOINE WILSON,

                       Plaintiff – Appellant,

          v.

FNU   KALINSKI, Doctor, Alexander Correctional Institution;
NURSE WOLF, Nurse, Mountain View Correctional Institution;
SERGEANT COX, Mountview Correctional Institution; FNU
JOHNSON,   Correctional   Officer,  Alexander  Correctional
Institution; FNU HALL, Correctional Officer, Mountain View
Correctional Institution,

                       Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Frank D. Whitney,
Chief District Judge. (1:14-cv-00005-FDW)


Submitted:   August 21, 2014                 Decided:   August 26, 2014


Before SHEDD, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcus Antoine Wilson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Marcus    Antoine    Wilson        appeals   the   district       court’s

orders denying relief on his 42 U.S.C. § 1983 (2012) complaint

and denying his Fed. R. Civ. P. 59(e) motion.                     We have reviewed

the record and find no reversible error.                   Accordingly, we affirm

for   the     reasons    stated    by    the     district    court.       Wilson     v.

Kalinski,      No.      1:14-cv-00005-FDW          (W.D.N.C.     Feb.     10,    2014;

Mar. 18,    2014).        We    dispense    with    oral    argument    because      the

facts   and    legal     contentions       are    adequately     presented      in   the

materials     before     this    court     and    argument     would    not   aid    the

decisional process.



                                                                              AFFIRMED




                                            2